Avenant N°... l'accord constituant la clause sociale du Contrat de Concession
Forestière n° 042 -11, FORABOLA, Groupement MONGANDJO

+ __ LISTE D ECOLES PRIMAIRES ET SECONDAIRES RETENUS COMME
BENEFICIAIRES DES LIVRES FINANCES PAR LE FOND LOCAL DE
DEVELOPPEMENT

1. ECOLES PRIMAIRES

ALOBA dans la localité de Bosau
BOBAULA dans la localité de Bobaula
BOBATI | dans la localité de Bobati |
BOLIKANGO dans la localité de Bolikango |
BAHONGA dans la localité de Lileko
EKUTEME dans la localité d'Ekuteme

LINA dans la localité de Kukuma
MAKAKOLI dans la localité de Bomboma
MONDA dans la localité de Monda

© © HO ON 5 © N =

2. ECOLES SECONDAIRES

institut BOKONDO dans la localité de Bomboma
Institut LIBAMBA dans la localité de Badjamba
Institut LILEKO dans la localité de Lileko

institut LULU dans la localité de Bolikango

8 © ND =

Nous, soussignes, communauté locale des villages BOMBOMA, BOLIKANGO 2, BOBATI 2,
BOBAULA, BADJAMBA, EKUTEME, BAMBOMA, MONDA du Groupement MONGANDJO,
représentée par les membres du Comite local de Gestion, en sigle CLG acceptons en ce jour
commémorant la signature de l'avenant à la clause sociale en date
du 93 1.0.8... 2013 à BOBAIC...ÏL....que les écoles primaires et
secondaires ci’ haut cites soient bénéficiaires des livres financés par le fonds local de
développement.

La présente déclaration est établie pour faire valoir ce que de droit

Fait à 20 RAN.I..e ……@8.1..08/...2013

BOMBELE MBISA MOKE | MBANO BOYALA Jean | KIFALA BOBGOA BAHIA | ANGBANDIMI
| Raphael

Pierre KENGELA\ |

: | |
EE — 1012
FRAPUTOLA BALO ELOKE AMBOI AFUNDI MOSALA Florent | N |
|
|

= HOGQTe +

4

Tu Nabal du le Gand do Paenant

à Lo clame youals Rêqués gnte las Gmmonauté
Gate au Monanap 3€ la Act Pre Bota à Lileko

{ax pur mb Tux, le vint -Uatène , du méc de Ma,
mou mmbe du mu Doc de on , mandaté es le Com -
munautf Locale du, gro firent MonGpojo deco pe ner
Movenant à la ceux Aoeke du fur du change que
Qat Méte (gmmonautt à la peut TORRROÎA.

Grée pu Cntouu pa lo mésem pe ltatrei meux
ave affdé Ju Addé ge Jed fout ji du
Cenormément pou Het du Uantté minak'nef m°0231@8i
Mwietw-Tljerliuo omutilant Ja Olaux Acute du Cu
pr Chasse du Ontat de Ontratun foutu note ment :

- ov L a. cui ges due pra ge di-bonont déjt

Goubuti ptai que Hunter on Brots pharma Qutiqte,

= Rav L'oegautes qu dçéferni due Melis prmanes 2€
fondant.

_- Coulurdio d'u Luka ou Le ob? de Gpsupuntne

fa a djo 2t bn kuu av Jeuv Ji rembes du etA
è

Rs CAEN ES de dv ae psti po autir fu qu pou De
pu moulin a manip pores Jens la Qlause poule -
Pouv Co quo Qntrne Ja be puit do fa Clause pausrle,
des Le mt it Appoiteés os nappe Bo que sr
ne pere
- dé Quint ot Lt fente nort faute U LS
han acmnelt dé Luctonnumeat du OL x che Quai que.

po Wmodant Prarrvé pen Lanta Lee at mantEnen te OÙe-4

= Rhuiæ
d'affecte tea dure pe du à Alébage el =
Murat E L''alquésitur du matirile de poire
Amine Je4 ll visume at Mara ACCRA .

Par@ , MOuS aol 2 @ Jeuv du Agra QC avenant

fat à Hand), b J#oshiot
BOMBE HAS rrorehe—
HBPNO Botayn Fa
kKiFnla BOGB0A BA de ———$#©

KP WTok BAko PE =
LokElOkKE  AHBoi Ho — #7

MUNIE Ron ent fief

NGNA BAT AO
PROES-VERPBAL DE LA REVISITATION DES ARRICRES
D'EX PLOITA TIOÙ INSERER DANS LA OLAUIE SOCIALE

L'an dus nue Les le quimyleneou At mou ae
Mai, NOW Aouctoque de La mea de aulets ;
re dus patowté pee minds fmhfs, mou uur
Lo Doeide Orelmunte Ml Jef do 4t d’ anCedrenet,
LitoHon Kia Gun de D énvimonnemat du feclaur
RANCE ER FO GAND)O, de mue À PS Heseët Chef:

gout tuv UD go | avsa true Une pébnano
goss Aontunts de Jr trum din de Ja Îocaltr
Pa Bnu LA ou mue lu amas Aa pla late
Leu dau Ja Olaue Avoïxle.

Eaagaat pe Locedue nou au informe) a
Comwnaaté del dlmace de la ma ti

Latin des Quomdo 40 alt

p la Léluu ve le Ole poaale neu aus
Cmpau que pas Jo éoe da ToRPROLk Gabauit
aus à dura Le même Wec où 1Domhuus
TAN ET qu'a & .

En valut Ju Lots Osahruitu Mote mat

& 3amot Auto 20 OU dupèumns & 6 324 ou
arr ini par Comprendre que Cu dote Duo ad-vutés
A. Sa tue alou que Ju anal dx plat dat
dupé à JA. 8674 08 . @ qu Jane Cure
Ja Omnunautf dat Le pomne de 28.664 ale,
rt
En analjaant nuugo a oluue Aooale du Ailefaut
à Aobel 4, la Pouisla Ange vu hbéalalle
à Emiu frutu Dm Couluetro fé bre pris
Aaus nr A'im clac Le Jocal Jde
poste DS Fe Le
& A A Avgnalev ge (a Poralta & avaler
d Moeouuo Les ouest pn Qour ee Adatualin
du matant Widhuant & 53.260 jpillau anne.
He die nés daccord arec Lea meta Ge, Les
membre du Cet CÈC AY a rpuleteoe préert
du Gr pra t FUN GAS o, à Lunanté nous nas
PHUr UE Ru un 1 auvante. Cul,
do d'afotilin du Touda local de dave (rpptneut-
law au Qanerd Aocatt à daunr la Amne
#4. Gou US pour [ARC At HA AU fus pour
LL'emCa. Ar bi vu Folk de 4H £us.
ar à Ps lala, le A#kbc lac
PROCES VERBAL DE LA ÆTTE SENSIBIU ATION
TENUE ANS LE GROVFEMEN I HOMÇANAGD.

d'on dus mule rc le guirgienefoun due ones de au,
aus Südoque de Ja Mmm jte faollatroi
at mépotuatis pus olauxs Aouale quon lu
das DenGuntz A Pécte Primanz de Bo Ba ULA
0 féurem de per lliatioi quec ss Chu fs
pe Docaltt dus alpes Bouts, Boni, Po lowGe

BANjANBR Uno Aa À Gode Au reprit
Jola aenantG à clause 4ouale AGREE A
datr du 14109 [401 avc le, soute Fornaota

Llo ; æe QE Aou hey Liant d’ex

JL de été mia st Manoir Ju cet vitte
qui vont mou Gnduw à lv Agralins dus cumant
four Conoluw | mou nous  Aemntg Genvenus dt
mem punOmheu pu datt 46/0513 das Lt
pr ae la Potalle fl onllapto Ones me,

[Ua Aopruigeun Jde jduux décte dla Cnahuitis
pas Of Du du qu , PEn terme Rs jose
Le du puifraaunt CR Ee da Foraksle
dau [ln Gmpenat Hovardio ua que Jr oh
de Ge de au Eee iats

TT
|
|
|
|
2 47. Coma Lo Ps um qu à Osmnant & ho a pro fn

Fat à PoBauta Le 45106 lan 13

> à SR sect

D4ELE — ANcBon DA =
KoLokolt- #oSoNGo JEAN WE
oKo Mi
CSPINECE LoBR NGA hs &
HA LANDE
TA AY WI 2 Lula GR LES
80 kKoïi-

LoRAA Cr - rs æ ge

és
ON V9 MANIA A4 Yo AB
Uio M Bbe-MeEUA-NQ AMAR. 1 PS ,Bo heu PA des

0—

PROCES-VERBAL Me LA REUDION DE CHANGENQIT
DE PNSFRASTROGIURES ET ENS COMHUBDAUTMRES TENUE
DAS LE QROUPEHELT HHDAARD ID

— =

lan dur mule fuy Le Awnine gouv du mots

Hat | nou ürtoque je La mésaum de fau bte
Béplotants Boustads et Communauté Îoetis aves

bu yo péurun dlévalurtier des La Olause
Aouale RE go dal pu 1tloql gi hlsko
précoumt ana fencenti de L Eco Primaunc
Aoeluutt av Ma ForaglA dau fa Docalitt de
HiLEKO 1 Yo parent HONC«UDI 0 .
LE fu Je lou aie Aigné a at cu
| AH 04] do  avat Hcaenté à 4e nf
Ja mlmwae de HA HAËUS qu jour te

— Fois de Guiloÿat de Hu 40% ox menlnt els nec,
nt 4112$
_ Fraù ontutes at mantrane C% ktetchens) 1854
- femande {en infreahauelanes a hr ) A5 Fo
Epmpanalouenunt, jou. oud Does pe dire (sphere
dun Astde de Ge.06$ ditlans Olait céçapé.

à REC
di 4
t

k, Commun ee, Ua HE donvenus que Ceétr
lan pnbnount la nécanalie des movrello rite,
els d'tctes Aépr Coslautgy eu an Gouu ce Coshooloy
DTA% for lines da-ÿo sugues rdGaies à lenrevsre -
purt où là léfmanénälrén eles nuls oles Aenté ec
Or pe pl pré à Cac (mmavneslaue.

Por lôua Co les nt enfrees hacele On po nav lan ;
La Be He pale raunt au CG.

Æ.

à examen de la mg où “fautla ti ds
autends Aotialu 2t jolutonte fun lmar dla le
Connunautl Îocaile du gr pere FONGHATO; et
derne à full le dénr d'efrclin Le arte
| dax Legoira 9 da marent.

Hi plc, are a OGllalnaln de La Para
ja fa old late le Ford focal ce hére Eppanent ot
qAtaa dus 24 affect, Ca fornd next à Pan£t
Mobil n° 02308imutcn-T| 7el Lo où 0
dun déto, te da narue #urank :

FALL (Fonds loca, de dlévelpement)
Ford di£nhetuen at manbnante
Pre péri fnrel por lo oélémnrement oLfx CLS C8 vof

Marek neg# ACQdIS CEU,5 1 M3) 1.608264
a-elon où fran
ché Nombcobu. ent Nbr rœma Total.
CL $ pu ho N 34 ® 3e
CLS. F4 110$ AB 4290
b. fra du lenae où héeram
UN?) 40 32 330
Ces #È J0$ 18 AO
e. Fran oo old pla GereÆ
CU ÿ CE 32 Aà?0
| CL< A eto
d. Fas de (ouues (météim) Forfata
Cl Kt g 360
CLS Ad ÿ 39

Geuog |- Gitos

Après Gore un Atoe 61.454 Ÿ Alt déppé.
le Cons n œecevd Da Gsmnunauté Joel du gruperun
RobBANTo à Ü Ce Aomre Aa Gpuuhitén
de heu Osmno how ares ke qu'ala 4e bressntine
ww Onree, de Ce Procè-ver bel .

Hu Néwruns Que Ommrand @ Fhre apre après la plus êtéle

DOBAULA, Abo

LUSTE ME BIENS RETENUS POUR oz
EE ATAVE DANT.

2) Facile 3 mous à fifa SURSÈ
Porn rte à Aouoln AELUESS

" Fornlue où Sa Jgnopes Eltiins 4.300$
Fvrncune de fu que, de AÏM AADSE

À Fours dl mets de à du on
€) à Riyouis + Actes oies ARWwix2- 15m
y 4 Hucuco Cspei + Pacte Groix = A4
3) Cobuokon d4 bvreau Cpaels (Emiin) = 53344
4) Mets LEVKE (ou pri à KiS4wSHi ) 7454
Me) 3 Téléaun sn Cela (Paix Kis) anir3 - 450$
2) 3 Anbme Gal far A3 = g+$
2) d'ivaiomike, ENITE 80$
2) 4 Thare rite AE x4 - 44
1® 4 Pèu Lee gb x U= dof
4S) ÿ pèse adullis A X = Un 4
10) Y Bo becs onet En x 4 = dVo f
1?) ÿ Rasain Vu foue AGE G$
(@) 4 haies de AU | 16
ka) Pruneau Oh ae pr grovperet (Emx Fm) 5.31qf
de) Tastuckoi ot à dpét (emx1m) 10. Géof
lu) Proyet Ga 10 brtufsx 650$ Gsm

ar f

Vébrinase

Aenonta lem at 277 fans do f
Produts ]
hiee JAdoÿ XAO= 12r 8
Cartwrant Je lnd  sntx af 4m 4
fe Elchmgéres
Pats Livre pot Primae IXNS RELTE
AAC RLEUS
Claiat Uxbx a Am À
og

Patetoleects ma ne Go

| D HE EEE Ciof

Fait à hoëaula le Aëlor lasis
2; (01e L ur AKOLA

as A EHPAD
sé: IPET4A gsohA :
Anvnoe LA 22 nn
Pa votes d .
TAHABA ;

MastKiNt MARIE
Ê ;

AKWEA Ke PARA Sotidoque  FOis LH —
€ #
21 Haafi Kaas mnorors Chut où Pete ren Mosaage Hé

Z, AkANGAani-enErs ConhoDede) en line (777 1

4, LOBANGA- hikAi4 CHEF de VILLA ont PET

5 LoFoma kolimakiTe fesfeé sle L'Vnet 8°

LS

6. KiFALABOGSCA Bas Tedoier CLG Graal Kt—<f

FA AFUNDI-MOSALA FLORENT CONSEILLE CLG BLRAUtLA Pb

8. KAPITULA_ BAlo comelle CL BobaliTr D
, HPÆTA_ ASoSo{A CES AIR Lex edf VEAMBA

ES ANG DO KA - FUI Ka ETES COM - de

AA. ÉRUINERLE JEANNE. Cher DE Tee ap

A7 - Rokou:-KAYonBA ANDRE cHEU DELokAeITE Usre”

ae A SIUTRC — RAITC ANDRE CHEF DE RATS

là - RAS eENBR - © NSAINR CET D Ce ae ps
AS LISOLD ALAËA  TANGUE. CHEF JE TERRE

A Ha SA -hofele À Prcas dust de Cené-Geh È

1?/ Wa GRENDO- GCReE CS DEN

18 - NGUMA DATITIEHO MO Comble, LG _

| 18 - RASOR RATE Hpan?k Phofegeun k Lie Liunen

|

|

Le à ENVVA VENGAÏENGA FRANSON. CHA etc

Qn _ WA DD -RjOKOMI ne se Boravta VC
2 _ MF Fons - lLoBA?MGA CHEF 0€ THIRE RATDUEA
23 + BAELE -ANGROKE OBSEVA EUR PorhulA $ÉS
| 24— KoLokofa- MoSoNGe ORSEVETELR BoBayly
| 27 Foro - PIERRE bBSEVAFER #oRtu la.
| 26 BoronN, FRANSO/R O2$E pres « FoBRula.
ÊE HG. HANLFS ent Cowbè filer NC
| 48. ALGRALA DA LENSELREMR Ge Gazhr

(39. looholeroir kon _ IDF ET BerRUi4 +.
FA PAAN NOIR MAO REINE Chan ,
!

Lélainere- A6/ete -WhN-CLAI IE In NES Ee

FE

à nf
PE PES ED HET DERRITENE ven FEES

